UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2395



ROLAND D. JOHNSON, JR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster General,

                                              Defendant - Appellee,
          and


MICHAEL HILL, Manager, Largo II, VMF; DAVID
COOK, Manager, Largo II VMF; VIVIAN HAMPTON,
EEO Investigator; ROSE CARTER, EEO Specialist;
WELDON CARSON, Postmaster, Capitol Heights
Branch; ROGER RUCKER, Supervisor, Capitol
Heights Branch,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-00-
2747-AMD)


Submitted:   February 22, 2001         Decided:     February 27, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Roland D. Johnson, Jr., Appellant Pro Se. Tawana Elaine Davis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Roland D. Johnson, Jr., appeals the district court’s order

dismissing his employment discrimination action. Our review of the

record and the district court’s opinion discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Johnson v. Henderson, No. CA-00-2747-AMD (D. Md. Sept. 26,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2